          Case 3:15-cv-03820-JD Document 604 Filed 04/23/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION

15   IN RE RESISTORS ANTITRUST                      Case No. 3:15-cv-03820-JD
     LITIGATION
16
                                                    [PROPOSED] FINAL JUDGMENT OF
17   This Documents Relates to:                     DISMISSAL WITH PREJUDICE AS TO
                                                    DEFENDANTS HDK AMERICA, INC.
18   DIRECT PURCHASER ACTIONS                       AND HOKURIKU ELECTRIC
                                                    INDUSTRY CO. LTD.
19

20

21

22

23

24

25

26

27

28


     010554-11 1250721v1
          Case 3:15-cv-03820-JD Document 604 Filed 04/23/20 Page 2 of 4




 1           This matter has come before the Court to determine whether a final judgment of dismissal

 2   should be entered as to Defendants HDK America, Inc. and Hokuriku Electric Industry Co. Ltd.

 3   (together, “HDK Defendants”) in light of the settlement with the Direct Purchaser Plaintiffs

 4   (“DPPs”). The Court, having reviewed the settlement agreement between DPPs and HDK

 5   Defendants and DPPs’ Revised Motion for Final Approval of Class Action Settlements (“Final

 6   Approval Motion”) (ECF No. 561), having held argument on said motions at two fairness hearings,

 7   and finding no just reason for delay, hereby directs entry of Final Judgment under Federal Rule of

 8   Civil Procedure 54(b), which shall constitute a final adjudication of this case on the merits as to

 9   members of the Settlement Class and the HDK Defendants pursuant to the terms of the Settlement

10   Agreement Between Plaintiffs and the HDK Defendants (“Settlement Agreement”) (see ECF No.

11   561-2; Ex. E).

12           Good cause appearing therefore:

13           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

14           1.       The Court has jurisdiction over the subject matter of this litigation, and all actions

15   within this litigation (collectively, “Action”) and over the parties to the Settlement Agreement,

16   including all members of the Settlement Class and the HDK Defendants.

17           2.       For purposes of this Judgment, except as otherwise set forth herein, the Court adopts

18   and incorporates the definitions contained in the Settlement Agreement as though they were fully set

19   forth in this Final Judgment. Specifically, “Class,” as defined in the Settlement Agreement, means:

20                          All persons in the United States who purchased linear
                            resistors (including through controlled subsidiaries, agents,
21                          affiliates or joint ventures) directly from any Defendants, their
                            subsidiaries, agents, affiliates or joint ventures from July 9,
22
                            2003 through August 1, 2014 (the “Class Period”).
23
             3.       Those persons and entities identified in the list attached hereto as Exhibit A are
24
     validly excluded from the Class. Such persons and entities are not included in or bound by this
25
     Judgment. Such persons and entities are not entitled to any recovery of the settlement proceeds
26
     obtained in connection with the Settlement Agreement.
27

28
     [PROP.] FINAL JUDGMENT OF DISMISSAL WITH
     PREJUDICE AS TO DEFS HDK CORP. & HOKURIKU ELEC.,
     INDUS. CO. LTD.- No.: 15-cv-03820-JD
                                                        -1-
     010554-11 1250721v1
          Case 3:15-cv-03820-JD Document 604 Filed 04/23/20 Page 3 of 4




 1           4.      The Court finds the prerequisites to a class action under Rule 23(a) have been

 2   satisfied for settlement purposes by each of the Settlement Class in that:

 3                   a.      There are at least hundreds of putative members of the Settlement Class,

 4           making joinder of all members impracticable;

 5                   b.      There are questions of fact and law that are common to all members of the

 6           Settlement Class;

 7                   c.      The claim of the Class Representative is typical of those of the absent

 8           members of the Settlement Class; and

 9                   d.      Plaintiff Schuten Electronics, Inc. (“Class Representative”) has and will fairly

10           and adequately protect the interests of the absent members of the relevant Settlement Class

11           and has retained counsel experienced in complex antitrust class action litigation who have

12           and will continue to adequately advance the interests of the Settlement Class.

13           5.      The Court has found that this Action may be maintained as a class action under Rule

14   23(b)(3) for settlement because: (i) questions of fact and law common to the members of the

15   Settlement Class predominate over any questions affecting only the claims of individual members;

16   and (ii) a class action is superior to other available methods for the fair and efficient adjudication of

17   this controversy.

18           6.      Pursuant to Rule 23(g), the Court hereby confirms that Hagens Berman Sobol Shapiro

19   LLP and Cohen Milstein Sellers & Toll PLLC are appointed as Settlement Class Counsel, and that

20   Plaintiff Schuten Electronics, Inc. is appointed to serve as Class Representative on behalf of the

21   Settlement Class.

22           7.      Upon the Effective Date, all Releasing Parties shall be permanently barred and

23   enjoined from instituting, commencing, prosecuting or asserting any Released Claim against any of

24   the Released Parties as defined in the Settlement Agreement.

25           8.      The Court has finally approved the settlement between the Class and HDK

26   Defendants in the total amount of $2,000,000, and has found that said settlement is fair, reasonable,

27   and adequate pursuant to Rule 23 of the Federal Rules of Civil Procedure.

28
     [PROP.] FINAL JUDGMENT OF DISMISSAL WITH
     PREJUDICE AS TO DEFS HDK CORP. & HOKURIKU ELEC.,
     INDUS. CO. LTD.- No.: 15-cv-03820-JD
                                                        -2-
     010554-11 1250721v1
          Case 3:15-cv-03820-JD Document 604 Filed 04/23/20 Page 4 of 4




 1           9.      This Court hereby dismisses on the merits and with prejudice DPPs’ claims and the

 2   Action against the HDK Defendants, with each party to bear its own costs and attorneys’ fees, except

 3   as provided in the Settlement Agreement.

 4           10.     Without affecting the finality of the Judgment in any way, this Court hereby retains

 5   continuing jurisdiction over: (a) implementation of this settlement and any distribution to members

 6   of the Settlement Class pursuant to further orders of this Court; (b) disposition of the Settlement

 7   Fund; (c) determining attorneys’ fees, costs, expenses, and interest; (d) the Action until the Final

 8   Judgment contemplated hereby has become effective and each and every act agreed to be performed

 9   by the parties all have been performed pursuant to the Settlement Agreement; (e) hearing and ruling

10   on any matters relating to distribution of settlement proceeds; and (f) all parties to the Action and

11   Releasing Parties, for the purpose of enforcing and administering the Settlement Agreement and the

12   mutual releases and other documents contemplated by, or executed in connection with the

13   Agreement.

14           11.     This document constitutes a final judgment and separate document for purposes of

15   Federal Rule of Civil Procedure 58(a).

16           12.     The Court finds that, pursuant to Federal Rules of Civil Procedure 54(a) and (b), Final

17   Judgment should be entered, and further finds that there is no just reason for delay in the entry of

18   Final Judgment, as to the parties to the Settlement Agreement. Accordingly, the Clerk is hereby

19   directed to enter Final Judgment forthwith.

20           IT IS SO ORDERED.

21

22   DATED: April 23, 2020

23
                                                        HONORABLE JAMES DONATO
24                                                      UNITED STATES DISTRICT JUDGE
25

26

27

28
     [PROP.] FINAL JUDGMENT OF DISMISSAL WITH
     PREJUDICE AS TO DEFS HDK CORP. & HOKURIKU ELEC.,
     INDUS. CO. LTD.- No.: 15-cv-03820-JD
                                                          -3-
     010554-11 1250721v1
